Third District Court of Appeal
                               State of Florida

                      Opinion filed September 8, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D21-1070
                     Lower Tribunal No. F06-34716A
                          ________________


                         Rodney A. Solomon,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Ellen Sue Venzer, Judge.

     Rodney A. Solomon, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before FERNANDEZ, C.J., and GORDO and LOBREE, JJ.

     PER CURIAM.

     Affirmed.